        Case
         Case1:20-cv-01063-RDB
              1:20-cv-01063-RDB Document
                                 Document47-1
                                          48 Filed
                                              Filed02/02/21
                                                    01/29/21 Page
                                                              Page11ofof22



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

__________________________________________
CHESAPEAKE BAY FOUNDATION, INC., et al., )
                                               )
                      Plaintiffs,              )
                                               )
              v.                               )              Civil Action Nos. RDB-20-1063,
                                               )              RDB-20-1064
                                               )
JANE NISHIDA, in her official capacity as      )
Acting Administrator of the U.S. Environmental )
Protection Agency, et al.,                     )
                                               )
                      Defendants.              )
 _________________________________________ )

                                     ORDER

       Having considered the Parties’ Joint Motion to Hold Cases in Abeyance, the Court

hereby GRANTS the Motion. Accordingly, IT IS HEREBY ORDERED that these consolidated

cases are held in abeyance until July 29, 2021. On or before that date, the Parties shall submit a

joint status report proposing further proceedings. Defendants shall file a status report on or

before April 29, 2021.

       Dated this 2nd day of February, 2021.

                                              BY THE COURT:
                                                /s/- Richard D. Bennett
                                              ____________________________________
                                              United States District Judge


Presented by:
/s/ Sonya J. Shea
SONYA J. SHEA, Bar No. 807648
Trial Attorney
Environment and Natural Resources Division
U.S. Department of Justice
999 18th Street, South Terrace, Suite 370
Denver, CO 80202
       Case
        Case1:20-cv-01063-RDB
             1:20-cv-01063-RDB Document
                                Document47-1
                                         48 Filed
                                             Filed02/02/21
                                                   01/29/21 Page
                                                             Page22ofof22



Telephone: (303) 844-7231
Facsimile: (303) 844-1350
sonya.shea@usdoj.gov




                                       2
